987 F.2d 574
UNITED STATES of America, Plaintiff-Appellee,v.Dennis SOOLOOK, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Patrick OMIAK, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Patrick SOOLOOK, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Glenn IYAHUK, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellant,v.Patrick SOOLOOK, Defendant-Appellee.UNITED STATES of America, Plaintiff-Appellant,v.Dennis SOOLOOK, Defendant-Appellee.UNITED STATES of America, Plaintiff-Appellant,v.Glenn IYAHUK, Defendant-Appellee.UNITED STATES of America, Plaintiff-Appellee,v.Glenn IYAHUK, Defendant-Appellant.
Nos. 92-30456, 92-30457, 92-30460, 92-30461, 92-30488,92-30489, 92-30501, 92-30510.
United States Court of Appeals,Ninth Circuit.
Submitted Feb. 16, 1993.*Decided Feb. 19, 1993.

Tonja Woelber, Anchorage, Alaska;  Russell L. Winner, Michael Spann, Bogle & Gates;  Francis Slater, Anchorage, Alaska, for defendants-appellants-cross-appellees.
Robert S. Anderson, Asst. U.S. Atty.;   Timothy M. Burgess, Asst. U.S. Atty., Anchorage, Alaska;  Jacques B. Gelin, Environment & Natural Resources Division, Washington, DC, for plaintiff-appellee-cross-appellant.
Appeal from the United States District Court for the District of Alaska.
Before:  GOODWIN, SCHROEDER and CANBY, Circuit Judges.

ORDER

1
These appeals arise from the same district court proceeding in which the defendants consented to the Magistrate-Judge's jurisdiction over their criminal trials pursuant to 18 U.S.C. § 3401.   Judgment was imposed by the Magistrate-Judge for misdemeanor violations of the Marine Mammal Protection Act, 16 U.S.C. § 1371(b).   Defendants filed their notices of appeal with the Clerk of the district court and proceeded to prosecute the appeals in this court.


2
An appeal of right from a criminal conviction imposed by a Magistrate-Judge "shall lie" to a judge of the district court and must first be brought in the district court before prosecution in the court of appeals.  18 U.S.C. § 3402.   See Midway Mfg. Co. v. Kruckenberg, 720 F.2d 653, 654 (11th Cir.1983);  United States v. Van Fossan, 899 F.2d 636, 638 (7th Cir.1990).   Accordingly, the court, on its own motion, dismisses these appeals for lack of jurisdiction.


3
The request of appellants Patrick Soolook and Patrick Omiak for the court to transfer their appeals to the district court is denied as unnecessary because all the notices of appeal were filed in the district court.   Those notices were sufficient to effect appeals to that court.   Therefore, all of the above-captioned appeals are remanded to the district court for further proceedings.


4
The motion of appellant Glenn Iyahuk for bail pending appeal in Nos. 92-30510 and 92-30461 is referred to the district court for resolution.



*
 The panel unanimously agrees that this case is appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4